EXHIBIT 10.45

 
SIXTH AMENDMENT TO LEASE


This Sixth Amendment to Lease (“Sixth Amendment”) is made this 11th day of July,
2011 (the “Sixth Amendment Effective Date”) by and between SI 34, LLC, a
California limited liability company, having an address at 10600 N. De Anza
Blvd., Suite 200, Cupertino, California 95014 (“Landlord”), as successor in
interest to Sobrato Interests, a California limited partnership, and Affymetrix,
Inc., a Delaware corporation, as successor in interest by merger to Affymetrix,
Inc., a California corporation (“Tenant”);
 
WITNESSETH


WHEREAS Landlord and Tenant are the current parties to that certain lease dated
March 5, 1992 (the “Original Lease”), and subsequent Lease Amendments dated
December 23, 1992, February 7, 1994, April 5, 1995, June 12, 1996 and July 3,
2002 (collectively, the “Existing Lease”), for the building commonly referred to
as 3380 Central Expressway, Santa Clara, California ("Premises"); and


WHEREAS effective as of the Sixth Amendment Effective Date Landlord and Tenant
wish to modify the Existing Lease to: (i) extend the Expiration Date; (ii)
specify the Base Monthly Rent installments due during the extended Lease Term;
and (iii) make certain additional modifications to the Existing Lease;


NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the
Existing Lease is amended as follows:


 
1. The Lease Expiration Date is changed from August 31, 2013 to August 31, 2023.
The period of time commencing September 1, 2013 (the “Extension Commencement
Date”) to August 31, 2023 shall be deemed the “Extension Term.”



 
2. Upon the Extension Commencement Date, Base Monthly Rent shall be paid in
accordance with the following schedule:
 

September 1, 2013 through August 31, 2014
$77,299 per month
September 1, 2014 through August 31, 2015
$79,618 per month
September 1, 2015 through August 31, 2016
$82,007 per month
September 1, 2016 through August 31, 2017
$84,467 per month
September 1, 2017 through August 31, 2018
$87,001 per month
September 1, 2018 through August 31, 2019
$89,611 per month
September 1, 2019 through August 31, 2020
$92,299 per month
September 1, 2020 through August 31, 2021
$95,068 per month
September 1, 2021 through August 31, 2022
$97,920 per month
September 1, 2022 through August 31, 2023
$100,858 per month






235284
 
1

--------------------------------------------------------------------------------

 

 
3. The parties agree that the condition of the Premises existing as of the Sixth
Amendment Effective Date is as set forth in Exhibit A.  Notwithstanding
paragraph 7 of the Existing Lease, all Alterations (including the Initial
Improvements) and installation of equipment by Tenant, which occurred prior to
the Sixth Amendment Effective Date, shall not be subject to removal at the
expiration of the Lease. However, all Alterations and installations of equipment
by Tenant which occur  from and after the Sixth Amendment Effective Date shall
continue to be subject to all of the terms and conditions of the Lease relating
to Alterations and surrender of the Premises, except that at the time Tenant
requests Landlord’s consent to any such Alterations and installations Tenant may
also request that Landlord notify Tenant in writing when it consents as to
whether or not Landlord will require Tenant to remove such Alterations or
equipment at the expiration or earlier termination of the Lease and cause any
damage to the Premises resulting from such removal to be repaired and restored
as described in the Lease, and in such case if Landlord fails to notify Tenant
in writing at the time of granting of any such consent as to whether or not
Landlord will require Tenant to remove such Alterations or equipment at the
expiration of earlier termination or the Lease and cause any damage to the
Premises resulting from such removal to be repaired and restored as described in
the Lease, then Landlord shall be deemed to have elected to require such
removal, repair and restoration.



 
4. As an inducement by Landlord to Tenant to enter into this Sixth Amendment,
and in consideration for Tenant performing all of its obligations under the
Lease during the Extension Term, Tenant shall not be required to pay Base
Monthly Rent for the period commencing August 1, 2011 and continuing up to and
including March 14, 2012 so long as the Lease is not terminated during the
Extension Term due to Tenant’s default under the Lease. If the Lease terminates
prior to the expiration of the Extension Term due to Tenant’s default, then all
Base Monthly Rent for the period from August 1, 2011 up through and including
March 14, 2012 shall immediately become due and payable by Tenant to Landlord.
All other sums due under the Lease, and as modified by this Sixth Amendment,
shall remain unchanged.



 
5. Landlord and Tenant each represents to the other that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
Sixth Amendment except for CBRE (the “Broker”), and that it knows of no other
real estate broker or agent who is entitled to a commission or finder’s fee in
connection with this Sixth Amendment.  Each party shall indemnify, protect,
defend, and hold harmless the other party against all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including reasonable
attorney fees) for any leasing commission, finder’s fee, or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent other than the Broker. Landlord shall pay
the Broker a commission by reason of this Sixth Amendment pursuant to a separate
agreement between Landlord and the Broker.


 
 
23584
 
2

--------------------------------------------------------------------------------

 


6.  
Notwithstanding anything to the contrary in the Existing Lease, Landlord and
Tenant hereby agree that the Existing Lease shall be modified and supplemented
as follows effective as of the Sixth Amendment Effective Date:



(a)  
Option to Extend Lease Term.  



(i)  
Paragraph 36(A) of the Original Lease shall be modified by deleting the first
three (3) sentences and replacing them with the following:  “Landlord hereby
grants to Tenant, upon and subject to the terms and conditions set forth in this
paragraph, two (2) options (each an “Option”) to extend the Lease Term,  each
for an additional term of five (5) years (each, an “Option Term”), with the
first Option Term commencing immediately following the then scheduled Expiration
Date, and the second Option Term commencing immediately following the then
scheduled expiration of the first Option Term.  Each Option Term shall be
exercised, if at all, by written notice to Landlord no earlier than eighteen
(18) months and no later than twelve (12) months prior to the expiration date of
the then current term. If Tenant fails to timely exercise the Option for the
first Option Term, the Option for the second Option Term shall automatically
terminate and be of no further force or effect.  If Tenant timely exercises an
Option for an Option Term, each of the terms, covenants and conditions of this
Lease except this paragraph shall apply during such Option Term as though the
expiration date of such Option Term was the date originally set forth herein as
the Expiration Date, provided that the Base Monthly Rent to be paid shall be
ninety-five percent (95%) of the Fair Market Rental, as hereinafter defined, for
the Premises for such Option Term.”



(ii)  
The definition of “Fair Market Rental” in the Original Lease is replaced by the
following:  “As used herein, the term “Fair Market Rental” is defined as the
rental and all other monetary payments, including any escalations and
adjustments thereto (including without limitation Consumer Price Indexing) that
Landlord could obtain during the Option Term from a third party desiring to
lease the Premises, based upon the (i) current use and other potential uses of
the Premises, as determined by the rents then obtainable for new leases of space
comparable in age and quality to the Premises in the same real estate submarket
as the Building and (ii) the credit standing and financial stature of the
Tenant. The appraisers shall be advised that the Base Monthly Rent to be paid by
Tenant during the Option Term will be ninety five percent (95%) of the Fair
Market Rental determined by the appraisers for the Premises, and the appraisers
shall be instructed that in determining Fair Market Rental the appraisers shall
not factor in any discount for costs which Landlord will not incur in the event
Tenant exercises its Option such as (i) brokerage commissions, (ii) tenant
improvement or relocation allowances, (iii) vacancy costs, and (iv) other
concessions or inducements.”  


 
 
23584
 
3

--------------------------------------------------------------------------------

 


(iii)  
The last two (2) sentences of Original Lease paragraph 36(B) are hereby amended
to read as follows:  “If the amount of Fair Market Rental as finally determined
pursuant to paragraph 36(C) below is greater than Landlord’s determination,
Tenant shall pay to Landlord the difference between the amount paid by Tenant
and the amount that is ninety five percent (95%) of the Fair Market Rental
determined by Paragraph 36(C) below.  If the amount of Fair Market Rental as
finally determined pursuant to Paragraph 36(C) below is less than Landlord’s
determination, the difference between the amount paid by Tenant and the amount
that is ninety five percent (95%) of the Fair Market Rental as so determined in
Paragraph 36(C) below shall be credited against the next installments of rent
due from Tenant to Landlord hereunder.”

  
(iv)  
All other terms and conditions of paragraph 36 of the Original Lease shall
continue to apply.  Paragraph 36, as modified in this Sixth Amendment, shall
supersede all prior amendments of paragraph 36.



(b)  
Permitted Alterations.  The second paragraph of paragraph 9 of the Original
Lease is hereby amended by deleting the references to “$15,000” and “$50,000”
and replacing such amounts with “$50,000” and $100,000”, respectively.



(c)  
Maintenance of Premises.  The parties agree that Landlord shall repair and
maintain existing, and install additional, exterior lighting in the Project
(outside of the Premises) as soon as practicable after the Second Amendment
Effective Date (“Exterior Lighting Repair”).  The parties agree that the entire
cost of such Exterior Lighting Repair shall be included as Common Area Costs,
Tenant shall pay Tenant’s Allocable Share of the costs of such Exterior Lighting
Repair in accordance with the Lease, and Tenant’s Allocable Share shall not be
subject to the Seventy Five Thousand Dollar ($75,000) cap described in
subparagraph (d) immediately below.



(d)  
Capital Replacement.  Notwithstanding the provisions of paragraph 10 of the
Original Lease, except for the replacement of the HVAC systems (as to which
Tenant shall bear all of the costs of replacement of HVAC systems that cannot be
repaired or that are beyond their useful lives during the term of the Lease,
including all repairs and alterations required to accommodate the new HVAC
systems),  and except for the Exterior Lighting Repair costs (which shall be
governed by paragraph 6(c) of this Second Amendment), in the event any other
single replacement under Original Lease paragraph 10(B) or 10(E) would be
properly capitalized under generally accepted accounting


 
 
23584
 
4

--------------------------------------------------------------------------------

 

principles, then (i) as to such a replacement under Original Lease paragraph
10(B), if Tenant’s Allocable Share of the cost of such replacement is more than
Seventy Five Thousand Dollars ($75,000), then Tenant shall only be required to
pay the first Seventy Five Thousand Dollars ($75,000) of Tenant’s Allocable
Share of such cost plus that portion of the remaining portion of Tenant’s
Allocable share of such cost equal to the product of such remaining portion
multiplied by a fraction, the numerator of which is the number of years
remaining in the Lease Term (prorated as to partial years), and the denominator
of which is the useful life (in years, and prorated as to partial years) of the
replacement; and (ii) as to such a replacement under Original Lease paragraph
10(E), if such replacement costs in excess of Seventy Five Thousand Dollars
($75,000), Tenant shall only be required to pay the first Seventy Five Thousand
Dollars ($75,000) of the cost plus that portion of the remaining cost equal to
the product of such total remaining cost multiplied by a fraction, the numerator
of which is the number of years remaining in the Lease Term (prorated as to
partial years), and the denominator of which is the useful life (in years, and
prorated as to partial years) of the replacement.


 
7. This Sixth Amendment may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document.



 
8. Except as hereby amended, the Existing Lease and all of the terms, covenants
and conditions thereof shall remain unmodified and in full force and effect.  In
the event of conflict or inconsistency between the terms and provisions of this
Sixth Amendment and the terms and provisions of the Existing Lease, the terms
and provisions of this Sixth Amendment shall prevail.  Capitalized terms used
and not defined herein shall have the meanings ascribed to such terms in the
Existing Lease.  From and after the Sixth Amendment Effective Date, “Lease”
shall mean the Existing Lease as amended by this Sixth Amendment.



 
[Signatures appear on the next page]


 
 
23584
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have set their hands to this Sixth
Amendment as of the day and date first above written.


Landlord                                                                                                                                    
Tenant
SI 34,
LLC,                                                                                                                                 
Affymetrix, Inc.,
a California limited liability
company                                                                                    
Delaware corporation


By:Sobrato Interests
1,                                                                                                       By:
/s/ Timothy C. Barabe                      
a California limited
partnership                                                                                  
Timothy C. Barabe
Its:Sole
Member                                                                                                                  
Its: Executive Vice President and Chief Financial Officer
 
           By:Sobrato Development Companies, LLC,
                      a California limited liability company
                      Its:General Partner
 
                      By:     /s/ John Michael Sobrato                         
                                 John Michael Sobrato
                                 Its:Manager
 
 
 
23584
 
6

--------------------------------------------------------------------------------

 

Exhibit A


Existing First and Second Floor Diagrams
 
 
 
 

--------------------------------------------------------------------------------